Citation Nr: 1502429	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  14-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for scars, frontal area of the head, residuals of shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to October 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's scars, frontal area of the head, residuals of shell fragment wound, have been manifested by one scar measuring 9 centimeters (cms.) in length and 0.1 cms. in width, which was painful on palpation; and one scar measuring 0.5 cms. in length and 0.5 cms. in width, with retained shrapnel.  The scars are not unstable and exhibit no elevation or depression on palpation; no adherence to underlying tissue; no missing underlying soft tissue; no abnormal pigmentation or texture of the head, face, or neck; no distortion of facial features or visible tissue loss of the head, face, or neck; and no limitation of function or ability to work.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for scars, frontal area of the head, residuals of shell fragment wound, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7804 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The RO's December 2011 and November 2013 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue being adjudicated herein.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran with an examination for scars in December 2013.  This examination was performed by an examiner that had reviewed the Veteran's claims file, reviewed the history of the Veteran's scars with him, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds this examination adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The RO was unable to obtain any records relating an earlier claim filed by the Veteran with the Social Security Administration (SSA).  In November 2013, SSA notified the RO that no such records were available.  In February 2014, the RO notified the Veteran of the unavailability of these records, and requested that he provide or identify any other possible sources from which to obtain these records.  No response to this request was received.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected scars, frontal area of the head, residuals of shell fragment wound, are rated 10 percent disabling pursuant to Diagnostic Code 7804, which is used in rating unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Pursuant to Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  The highest evaluation, 30 percent, is warranted for five or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note 2.  

In addition to rating scars based on their disabling effect, scars on the head, face, or neck may be separately rated based on any disfigurement of the head, face or neck caused by those scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 4.

Under Diagnostic Code 7800, scar(s) of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent rating.  The criteria for the next higher rating, 30 percent, is for disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two (2) or three (3) characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

The eight characteristics of disfigurement are: (1) scar 5 or more inches (13 or more cms.) in length; (2) scar at least 1/4 inch (0.6 cms.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six sq. inches or 39 sq.cms.; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. inches or 39 sq. cms.; (7) underlying soft tissue missing in an area exceeding six sq. inches or 39 sq. cms.; and (8) skin indurated and inflexible in an area exceeding six sq. inches or 39 sq. cms.  Id. 

Finally, Diagnostic Code 7805 allows for evaluation under the appropriate code for any disabling effect(s) of scars not considered in a rating provided under Diagnostic Codes 7800-7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

The Veteran filed his present claim seeking an increased evaluation for his service-connected scars, frontal area of the head, residuals of shell fragment wound, in May 2009.  In December 2013, the Veteran underwent a VA examination for scars and disfigurement.  The VA examiner noted that the Veteran's claims file/electronic record were reviewed.  Physical examination revealed a scar on the frontal area of the head which was 9 cms. in length and 0.1 cms. in width.  The examiner noted that this scar was painful upon palpation at the right end of the scar.  A second scar was also on the frontal area of the head, and it was 0.5 cms. in length and 0.5 cms. in width, with retained shrapnel.  Neither scar was unstable, and there was no elevation or depression on palpation, adherence to underlying tissue, or missing underlying soft tissue in either scar.  The report noted that there was also no abnormal pigmentation or texture of the head, face or neck; and no distortion of facial features or visible tissue loss of the head, face, or neck.  The examiner indicated that the scars did not result in any limitation of function, and did not limit the Veteran's ability to work.  The report also included two color photographs of the Veteran's forehead.

VA treatment reports, dated from October 2004 to April 2014, are silent as to any treatment for the Veteran's scars on the frontal area of this head.  A February 2008 treatment report indicated the Veteran's history of a gunshot wound to the head, noted as probably superficial.  

Based upon its review of the evidence of record, the Board finds there is no basis for a disability rating in excess of 10 percent for the Veteran's service-connected scars, frontal area of the head, residuals of shell fragment wound.  The Veteran is shown to have two scars on the frontal area of his head.  One scar is 9 cms. in length and 0.1 cms. in width, which was painful upon palpation.  The second scar is 0.5 in length and 0.5 in width, with retained shrapnel.  Neither scar was unstable, and there was no elevation or depression on palpation; no adherence to underlying tissue; no missing underlying soft tissue; no abnormal pigmentation or texture of the head, face or neck; no distortion of facial features or visible tissue loss of the head, face, or neck; and no limitation of function or ability to work.  

Under Diagnostic Code 7804, the next highest evaluation, a 30 percent rating, is warranted for three or four scars that are unstable or painful.  Alternatively, a higher evaluation is warranted if one or more of the scars are both unstable and painful.  As the evidence reflects only two scars, neither of which is unstable, an increased evaluation under Diagnostic Code 7804 is not warranted.

A separate evaluation is also not warranted based upon disfigurement under Diagnostic Code 7800.  Specifically, the Veteran's scars do not meet any of the eight characteristics of disfigurement for purposes of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran's scars are both less than 5 inches long (13 cms. or more), less than one-quarter inch (0.6 cm) wide, with no elevation or depression on palpation; no adherence to underlying tissue; no missing underlying soft tissue; no abnormal pigmentation or texture of the head, face or neck; and no distortion of facial features or visible tissue loss of the head, face, or neck.  

The Board has also considered rating the Veteran's scars for any other disabling effects under Diagnostic Code 7805.  The VA examiner, however, determined that the Veteran's scars do not result in any limitation of function, and do not limit the Veteran's ability to work.  

Therefore, a rating in excess of 10 percent for the Veteran's service-connected scars, frontal area, residuals of shell fragment wound, is not available at any time during the course of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected scars, frontal area of the head, residuals of shell fragment wound, have been evaluated as painful or unstable scars, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The size and severity of the scars did not warrant a rating based upon disfigurement, and the VA examiner determined that the Veteran's scars do not result in any limitation of function, and do not limit the Veteran's ability to work.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected scars are congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of scars, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements regarding the severity of his service-connected scars, frontal area of the head, residuals of shell fragment wound.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing pain on palpation.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, these complaints were considered by the medical professional that examined him and provided clinical findings.  In this case, the rating criteria set forth in the Rating Schedule for an increase rating, involve medical expertise which the Veteran has not been shown to have.  

The Board finds the objective medical findings and opinions provided by the VA examiner are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent rating for scars, frontal area, residuals of shell fragment wound.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for scars, frontal area of the head, residuals of shell fragment wound, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


